Citation Nr: 0211666	
Decision Date: 09/10/02    Archive Date: 09/19/02

DOCKET NO.  95-38 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for a service-connected 
right knee disability, currently evaluated 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from August 1979 to October 
1982.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1994 decision by the RO in Winston-
Salem which, in pertinent part, denied an increase in a 10 
percent rating for a service-connected right knee disability.  
The veteran appealed for an increased rating.  A personal 
hearing was held before an RO hearing officer in June 1997.  
In January 1998 and February 2001, the Board remanded the 
case to the RO for further evidentiary development.  The case 
was subsequently returned to the Board.

By a statement dated in July 2002, the veteran's 
representative stated that the veteran was unable to work as 
a machinist.  It appears that the veteran may be attempting 
to raise a claim for a total disability compensation rating 
based on individual unemployability (TDIU rating).  This 
issue is not in appellate status and is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's service-connected right knee disability is 
productive of no more than slight instability, and range of 
motion of 95 degrees flexion and 0 degrees extension.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

The veteran has undergone multiple VA examinations, and he 
has been notified of evidence required to substantiate the 
claims.  Such notice is found in requests for evidence 
(including an October 2001 letter), the rating decision, the 
statement of the case and supplemental statements of the 
case, and in two Board remands.  The veteran has submitted 
written arguments.  The Board concludes that the notice 
provisions of the VCAA and companion regulation have been 
satisfied in this case to the extent possible.  Id.  Based on 
the entire record, the Board finds that all relevant evidence 
has been developed to the extent possible, and the duty to 
assist provisions of the VCAA and implementing regulation 
have been satisfied.


Factual Background

During service, the veteran was treated for a fracture of the 
right patella (knee cap).  He underwent knee surgery in 
August 1982.  In March 1983 the veteran underwent a 
diagnostic arthroscopy and hardware removal in the right 
knee.  In a May 1983 rating decision, the RO established 
service connection for a right knee disability, with a 10 
percent rating.  Such rating has remained in effect to the 
present.

VA hospital records show that in August 1994, the veteran 
presented with complaints of popping, cracking, and 
intermittent locking of the right knee, as well as knee pain 
with activity.  He reported occasional feelings of 
instability.  On admission, range of motion of the right knee 
was from 0 to 115 degrees with crepitus.  He underwent a 
diagnostic and operative arthroscopy with debridement of an 
osteochondral defect and anterior fat pad scar tissue.  It 
was noted that the medial meniscus was intact without a tear.  
The operative diagnosis was chondromalacia patella and 
osteochondral defects of the medial femoral condyle of the 
right knee.  Subsequent VA outpatient treatment records dated 
in August and September 1994 reflect follow-up treatment of 
the right knee disability including recommendations for 
quadriceps strengthening exercises.  In late September 1994, 
there was no varus or valgus instability, no anterior-
posterior instability, no effusion, and range of motion was 
from 0 to 120 degrees.  

In August 1994, the veteran submitted a claim for an 
increased rating for his right knee disability.

VA outpatient treatment records dated from 1994 to 1995 
reflect treatment for a variety of conditions including a 
right knee disability.  In February 1995, the veteran 
complained of right knee pain.  On examination, range of 
motion was from 0 to 115 degrees, with no locking, and no 
varus or valgus tenderness.  There was mild tenderness of the 
lateral suprapatellar area, and no joint-line tenderness.  
The diagnostic assessment was right knee with minimal pain.  
The veteran was encouraged to continue physical therapy.

Records from the Social Security Administration dated in May 
1995 show that the veteran was awarded disability benefits 
due to a psychiatric disability.

During a November 1995 VA orthopedic examination, the veteran 
complained of right knee pain.  On examination, there was no 
measurable atrophy of either thigh or calf.  Range of motion 
of the right knee was from 0 to 95 degrees.  The cruciate and 
collateral ligaments were intact.  He was able to extend his 
right knee against gravity and against resistance.  An X-ray 
study of the knee showed post-traumatic osteoarthritic 
changes.  The patella showed evidence of minimal early 
spurring involving the articular margin, and the bony 
structures of the knee were otherwise intact and 
unremarkable.  Joint spaces were anatomical.  The diagnosis 
was post-traumatic osteoarthritis of the right knee following 
fracture of the right patella.

VA outpatient treatment records dated from 1996 to 1997 
reflect treatment for a variety of conditions including a 
right knee disability.  In February 1996, he was seen for 
complaints of chronic right knee pain which was relieved by 
ibuprofen and by a TENS unit.  On examination, range of 
motion of the right knee was from 0 to 140 degrees, with no 
joint-line tenderness.  There was no pain with valgus stress 
on the patella.  In February 1997, it was noted that the 
veteran had severe arthritis of the right knee.  Range of 
motion was 0 to 140 degrees, with moderate crepitus.  The 
knee was stable.

At a May 1997 VA orthopedic examination, the veteran said his 
right knee hurt all the time, especially after riding or 
sitting for a long period of time.  On examination, there was 
no swelling or obvious deformity.  Range of motion was from 0 
to 135 degrees.  All ligaments were intact.  He could stand 
on his toes and heels, and could squat.  There was rather 
severe pain with pressure on the patella.  An X-ray study 
showed evidence of degenerative joint disease.  The diagnosis 
was status post open reduction internal fixation of the right 
patella with mild degenerative joint disease.

At a June 1997 RO hearing, the veteran essentially asserted 
that his right knee disability was more disabling than 
currently evaluated.  He stated that he received regular VA 
treatment for his knee disability and that he took pain 
medication for this condition.  He said doctors told him that 
they were considering giving him an artificial kneecap.  He 
testified that minimal exertion caused swelling and pain in 
his knee, and that he had instability of the knee.  He said 
that every now and then his knee would give out on him.

In January 1998, the case was remanded to the RO in part for 
a VA orthopedic examination and to obtain current VA medical 
records.

At an August 1999 VA contract examination of the veteran's 
right knee disability, he complained of instability, 
weakness, stiffness and tenderness.  He said he had flare-ups 
at least twice every two weeks, and that the flare-ups lasted 
one to three days.  He said his stiffness and instability 
were always relieved by pain medication.  On examination, 
range of motion of the right knee was from 0 to 140 degrees.  
Drawer's test and McMurray's test were within normal limits.  
No constitutional signs of arthritis were observed.  
Palpation of the right knee showed some soreness.  An X-ray 
study of the right knee showed arthritic changes at the 
patellofemoral compartments.  The joint surfaces of the tibia 
and femur were smooth with no fracture or dislocation.  There 
was no joint effusion.  The impression from the X-ray study 
was mild arthritic changes of the right patellofemoral 
compartment.  The clinical diagnosis was post-traumatic 
osteoarthritis of the right knee following fracture of the 
right patella.

In March 2000, the RO received VA medical records dated from 
1997 to 2000.  Such records primarily reflect treatment for 
unrelated conditions, although a few records show that the 
veteran complained of right knee pain.

In March 2000, the RO received a letter which the veteran 
sent to a Member of Congress.  He related the history of his 
right knee disability, and said he currently took ibuprofen 
on a daily basis.  He also said he used a "tagen" unit 
which set off electrical shock waves in his knee.

In February 2001, the Board remanded this issue to the RO for 
another VA examination, and for RO consideration of recent 
General Counsel opinions.

During a March 2001 VA contract examination, the veteran 
complained of constant pain, weakness, stiffness, 
instability, fatigue, and a lack of endurance of the right 
knee.  His pain flared-up each day and the flare-ups lasted 
between four and five hours.  Such flare-ups were induced by 
overuse of the right knee, changes in the weather, or by 
standing for prolonged periods of time.  He took ibuprofen 
twice daily and said this treatment had never successfully 
treated his pain.  His right knee disability prevented him 
from driving great distances, taking a long walk, climbing 
stairs, or pushing a lawnmower for any length of time.  He 
could stand for about ten to fifteen minutes, walk for about 
440 yards, and was unable to run.  He dreaded walking up 
stairs or an incline.  He had a brace but did not use it.  

On examination, the veteran was guarded when he walked, and 
favored his left leg.  He was unable to walk on his toes or 
heels secondary to pain in the right knee.  He was able to 
perform tandem walking with some difficulty due to right knee 
pain.  There was no swelling, redness, heat, effusion, 
drainage or abnormal movement of the right knee.  Palpation 
of the knees revealed mild tenderness at both the lateral and 
medial aspects of the right knee at the tibial femur joint.  
There was no lateral or medial instability of the right knee.  
Range of motion of the right knee was from 0 to 120 degrees 
(which the examiner said was within normal limits), and 
accompanied by severe pain.  The examiner noted that movement 
of the right knee was influenced by pain, fatigue, and 
weakness, with pain having the major function impact.  Drawer 
sign was normal in the right knee with severe pain.  
McMurray's test was abnormal in the right knee with severe 
pain and crepitus.  Strength in the muscles of the right leg 
was 4/5.  There were no constitutional signs of arthritis.  
An X-ray study showed moderately severe osteoarthritis of the 
right knee with associated changes of patellar 
chondromalacia.  The clinical diagnosis was postoperative 
residuals of a right knee disorder with degenerative 
arthritis and patellar chondromalacia.  The examiner opined 
that pain and weakness of the right knee limited the 
veteran's ability to stand, walk, and run, and that pain 
limited any activity involving walking or standing.  The 
examiner opined that the right knee disability was severe, 
and that there was no recurrent subluxation or lateral 
instability.  He recommended physical therapy.

In December 2001, the RO received VA medical records dated 
from 2000 to 2001.  
Such records primarily reflect treatment for a variety of 
conditions, including a right knee disability.  In March 
2001, the veteran complained of right knee pain and popping 
with no instability.  Range of motion was from 0 to 95 
degrees.  A June 2001 physical therapy note shows that the 
veteran complained of right knee pain, swelling and popping.  
He said he rode a bicycle at least one hour a day.  He said 
his pain was worse when walking, and he had occasional sharp 
knee pain.  On examination, active range of motion of the 
right knee was from 0 to 95 degrees, and passive range of 
motion was from 0 to 100 degrees.  Physical therapy was 
prescribed.  In July 2001, the veteran was treated for his 
report that his right knee gave out and caused him to fall.  
A December 2001 physical therapy note shows that the veteran 
presented with increased pain and said he had not been able 
to exercise his right knee due to pain.

Analysis

The veteran contends that his service-connected right knee 
disability is more disabling than currently evaluated.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 1991); 38 C.F.R. 
Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.

The veteran's right knee disability has been rated as 10 
percent disabling.  The RO assigned such rating under 38 
C.F.R. § 4.71a, Diagnostic Code 5257.  This code provides a 
10 percent rating for slight impairment of the knee, with 
recurrent subluxation or lateral instability.  A 20 percent 
evaluation requires moderate impairment, and a 30 percent 
rating requires severe impairment.  38 C.F.R. § 4.71a, Code 
5257 (2001).  As discussed below, the Board concludes that 
the right knee disability is more appropriately rated under 
Codes 5010 and 5260.

Since his claim was filed in 1994, and as recently as the 
March 2001 VA examination, all medical evidence showed no 
right knee instability.  The veteran has occasionally claimed 
he has a giving way of the right knee, but the medical 
evidence does not reveal any instability or subluxation.  In 
fact, the latest findings of no instability do not support 
even the current 10 percent rating under Code 5257.  In every 
instance where the schedule does not provide a 0 percent 
evaluation for a diagnostic code, a 0 percent evaluation 
shall be assigned when the requirements for a compensable 
rating are not met.  38 C.F.R. § 4.31 (2001).

The right knee disability may also be rated on the basis of 
limitation of motion.  Traumatic arthritis, substantiated by 
X-ray findings, is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Code 5010 (2001).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joints involved.  When, however, the 
limitation of motion of the specific joint involved is 
noncompensable under the appropriate code, a rating of 10 
percent is warranted for each major joint affected by 
limitation of motion.  38 C.F.R. 4.71a, Code 5003 (2001).  
Limitation of flexion of a leg is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
and 20 percent when limited to 30 degrees.  38 C.F.R. § 
4.71a, Code 5260 (2001).  Limitation of extension of a leg is 
rated 0 percent when limited to 5 degrees, 10 percent when 
limited to 10 degrees, and 20 percent when limited to 15 
degrees (2001).  38 C.F.R. § 4.71a, Code 5261 (2001).

The medical evidence shows arthritis of the right knee.  
However, the veteran has consistently had range of motion in 
the right knee of 0 to 135-140 degrees.  Only at the last VA 
examination in March 2001, was range of motion of the right 
knee from 0 to 120 degrees, with severe pain.  However, the 
examiner described this as being normal motion.  Hence, a 
compensable degree of limitation of motion was not shown, 
even with severe pain of the right knee.  The examiner noted 
that movement of the right knee was influenced by pain, 
fatigue, and weakness, with pain having the major function 
impact.  Outpatient treatment records dated in March and June 
2001 show that range of motion was from 0 to 95 degrees.  
Such limitation of motion still would not meet the criteria 
for a compensable rating under Codes 5260 or 5261.  Given the 
presence of arthritis in the right knee, the presence of at 
least some limitation of flexion would permit a 10 percent 
rating under Codes 5003 and 5010, but no higher rating is 
permitted.  The Board finds that the arthritis of the right 
knee with limitation of flexion of 95 degrees and no 
limitation of extension supports no more than a 10 percent 
rating.  Codes 5003, 5010, 5260, 5261.  Additional limitation 
of motion due to pain on use or during flare-ups, to the 
extent required for a rating higher than 10 percent, is not 
shown.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

In recent precedent opinions, the VA General Counsel has held 
that separate ratings may be assigned for arthritis with 
limitation of motion of a knee (Codes 5003-5010) and for 
instability of a knee (Code 5257).  VAOPGCPREC 9-98 and 23-
97. However, separate ratings may not be assigned in this 
case as the veteran does not have instability of the right 
knee, and thus a separate compensable rating for instability 
is not permitted.

The weight of the evidence shows that the right knee 
disability is no more than 10 percent disabling under any 
rating criteria.  The preponderance of the evidence is 
against the veteran's claim for an increased rating for a 
right knee disability.   Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

An increased rating for a right knee disability is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

